In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐2247 
ROY FLUKER, et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

COUNTY OF KANKAKEE, et al., 
                                                          Defendants‐Appellees. 
                                 ____________________ 

            Appeal from the United States District Court for the 
                         Central District of Illinois. 
       No. 2:11‐cv‐02254‐MPM‐DGB — Michael P. McCuskey, Judge. 
                                  ____________________ 

    ARGUED DECEMBER 6, 2013 — DECIDED DECEMBER 20, 2013 
                 ____________________ 

   Before  KANNE  and  ROVNER,  Circuit  Judges,  and  DURKIN, 
District Judge. 
   DURKIN, District Judge. Riding as a prisoner in the back of 
a patrol van, Roy Fluker was injured when the van stopped 
short  and  he  tumbled  off  his  seat.  Roy  and  his  wife,  Debra 
                                                 
 Of the United States District Court for the Northern District of Illinois, 

sitting by designation.  
2                                                          No. 13‐2247 

Fluker,  later  filed  suit  against  the  County  of  Kankakee,  Illi‐
nois, and the Kankakee County Sheriff’s Office (collectively, 
the  “Defendants”),  alleging  various  injuries  resulting  from 
the incident. The Defendants moved for summary judgment 
after the close of discovery, which the district court granted 
because  Roy  failed  to  exhaust  his  administrative  remedies 
under  the  Prisoner  Litigation  Reform  Act  (the  “PLRA”),  42 
U.S.C. § 1997e(a), and alternatively, because the Flukers’ suit 
could  not  succeed  on  the  merits.  The  Flukers  contend  the 
district  court  made  several  errors  in  dismissing  their  suit 
with prejudice, but for the following reasons, we affirm.  
                                         BACKGROUND 
     The facts of this case arise out of Roy’s time at the Jerome 
Combs  Detention  Center  (the  “Center”)  in  Kankakee,  Illi‐
nois, between February 11, 2011, and July 9, 2011.1 Roy was 
at  the  Center  after  being  convicted  in  May  2010  of  federal 
charges related to a fraudulent scheme that he devised with 
his son and daughter. See United States v. Fluker, 698 F.3d 988 
(7th Cir. 2012).  
   On June  14, 2011, correctional officers were transporting 
Roy and another inmate in a police van from a doctor’s ap‐
pointment back to the Center when their van was cut off by 
another  vehicle.  That  van  abruptly  stopped  in  front  of  the 
van carrying Roy, causing the driver of Roy’s van to slam on 
the breaks. Roy, who was not wearing a seatbelt at the time, 

                                                 
1 The Jerome Combs Detention Center is one of a number of county jails 

that have contracted with the Federal Bureau of Prisons to provide hous‐
ing for prisoners who are unable to stay at the Metropolitan Correctional 
Center because of overcrowding.  
No. 13‐2247                                                         3 

flew off his seat and crashed into the metal divider between 
the  front  and  rear  of  the  van.  The  transporting  officers  no‐
ticed that Roy may have suffered an injury and returned to 
the Center shortly thereafter. 
    The van carrying Roy arrived at the Center approximate‐
ly 10 minutes after the incident. Officer Marcus Tatum eval‐
uated Roy on arrival, cleaned and bandaged a laceration on 
Roy’s  head,  and  suggested  that  Roy  go  to  the  hospital  for 
stitches. Officers then transported Roy to Provena St. Mary’s 
Hospital,  where  Roy  had  an  x‐ray,  a  CT  scan,  and  an  MRI. 
Doctors  discovered  that  Roy  fractured  a  vertebra  in  the 
crash,  and  Roy  underwent  fusion  surgery  on  his  back  two 
days later.    
    As  a  result  of  the  incident,  Roy  filed  suit  against  the 
County of Kankakee and the Kankakee County Sheriff’s Of‐
fice  on  September  28,  2011.  He  alleged  constitutional  viola‐
tions and a claim for willful and wanton conduct under Illi‐
nois state law. On December 5, 2011, Roy amended his com‐
plaint and added his wife Debra as a plaintiff; she alleged a 
loss  of  consortium  under  both  federal  and  state  law.  The 
magistrate judge set March 9, 2012, as the deadline for add‐
ing parties; no other additional parties or claims were added 
by that date.  
    The Defendants filed a motion to dismiss Debra’s federal 
loss of consortium claim, which the district court granted on 
July 25, 2012. On September 6, 2012, the County filed its an‐
swer  to  the  amended  complaint  and  an  affirmative  defense 
based on the PLRA, claiming that Roy failed to exhaust ad‐
ministrative grievance procedures as required. See 42 U.S.C. 
§ 1997e(a). The Sheriff’s Office filed a motion for leave to file 
the  same  affirmative  defense;  the  Flukers  objected  and  also 
4                                                        No. 13‐2247 

moved  to  strike  the  County’s  answer  and  affirmative  de‐
fense. Alternatively, the Flukers asked for leave to file a sec‐
ond amended complaint to name additional parties.  
     The  magistrate  judge  granted  the  Sheriff’s  Office’s  mo‐
tion for leave to add the PLRA affirmative defense on Octo‐
ber 25, 2012, and in turn denied the Fluker’s motion to strike 
the  County’s  PLRA  defense.  Even  though  the  judge  found 
the  County’s  answer  to  be  untimely,  see  Fed.  R.  Civ.  P. 
12(a)(4)(A),  he  concluded  that  the  Flukers  were  not  preju‐
diced by the County’s inadvertent late filing or by the Sher‐
iff’s Office’s assertion of the defense. The judge also denied 
the Flukers’ request to amend their amended complaint but 
stated  that  they  “may  file  a  motion  for  leave  to  amend  that 
better  explains  why  they  seek  to  add  additional  defendants 
and allegations, and why they should be granted leave to do 
so.”  He  did  not,  however,  articulate  a  specific  time  limit  or 
deadline for seeking leave to amend.  
    The  Defendants  moved  for  summary  judgment  on  No‐
vember 29, 2012, after the close of fact discovery. The motion 
was based on the PLRA defense and the merits. In response, 
on  February  4,  2013,  the  Flukers  filed  another  motion  to 
amend their amended complaint, seeking to add individual 
defendants  and  a  negligence  claim  under  Illinois  state  law. 
They  also  filed  a  motion  to  voluntarily  dismiss  the  case  so 
that Roy could exhaust his administrative remedies and then 
re‐file  the  case  at  a  later  date.  These  motions  were  in  addi‐
tion to  the  Flukers’ substantive response to the Defendants’ 
motion for summary judgment. 
   On  April  4,  2013,  the  magistrate  judge  denied  the 
Flukers’  motion  for  leave  to  file  a  second  amended  com‐
plaint. The judge highlighted the court’s March 9, 2012 dead‐
No. 13‐2247                                                                     5 

line for adding parties that had long since passed by the time 
the  Flukers’  filed  their  motion  on  February  4,  2013.  Addi‐
tionally,  the  judge  had  previously  instructed  the  Flukers  to 
file  a  motion  to  amend  in  October  2012,  yet,  the  Flukers 
waited roughly four months to do so. 
    The  Flukers  filed  a  motion  for  reconsideration  with  the 
district court, as well as objections to the magistrate judge’s 
April 4 order, on April 18, 2013.  
    On  May  10,  2013,  the  district  court  denied  the  Flukers’ 
objections and motion for reconsideration. The district court 
determined  that  the  magistrate  judge’s  order  denying  the 
Flukers’  motion  for  leave  to  file  a  second  amended  com‐
plaint  was  “neither  clearly  erroneous  nor  contrary  to  law” 
and  that  the  Flukers  failed  to  demonstrate  good  cause  for 
modifying  a  judge’s  scheduling  order  as  required  under 
Federal  Rule  of  Civil  Procedure  16(b)(4).  The  district  court 
also  denied  the  Flukers’  motion  for  voluntary  dismissal, 
finding  the  Flukers’  reasons  to  be  unpersuasive,  though  he 
also  stated  that  a  decision  on  the  voluntary  motion  to  dis‐
miss was “incidental to the ultimate outcome of [the] case.” 
The  district  court  then  looked  to  the  Defendants’  summary 
judgment motion. The court first determined that the PLRA 
was  applicable  to  the  Flukers’  claims  and  that  the  Flukers 
“provided no evidence that they … exhausted their adminis‐
trative  remedies  by  filing  a  grievance.”2  Accordingly,  the 

                                                 
2 The  Center’s  Inmate  Handbook  states  that  an  inmate  may  “submit 
grievances or complaints regarding any incident, condition, treatment, or 
(…)  other  matters  pertaining  to  the  facility  rules  and  regulations.”  Any 
grievance, however, “must be written on an Inmate Grievance Form and 
submitted to a staff member for proper delivery.” The parties agree that 
                                                                    (continued…) 
6                                                         No. 13‐2247 

court  noted  that  “summary  judgment  must  be  granted  to 
[the]  Defendants  on  this  ground  alone”—and  the  dismissal 
would have been without prejudice. See Ford v. Johnson, 362 
F.3d 395, 400–01 (7th Cir. 2004). The court next moved to the 
merits  of  the  Flukers’  claims.  In  doing  so,  it  concluded  that 
(1)  the  undisputed  material  facts  did  not  support  a  §  1983 
deliberate  indifference  claim  or  a  willful  and  wanton  claim 
under  Illinois  law,  and  (2)  Debra’s  claim  was  derivative  of 
Roy’s  claims.  As  such,  summary  judgment  in  favor  of  the 
Defendants  was  entered,  and  the  case  was  dismissed  with 
prejudice.  
                                           DISCUSSION 
   As  this  appeal  arises  out  of  the  district  court’s  grant  of 
summary  judgment  in  favor  of  the  Defendants,  we  review 
the decision de novo. Ball v. Kotter, 723 F.3d 813, 821 (7th Cir. 
2013).  The  Flukers  challenge  a  number  of  the  lower  court 
judges’ rulings, but the crux of this case comes down to one 
main question: whether the district court could consider the 
merits  of  the  Flukers’  suit  after  it  concluded  that  summary 
judgment in favor of the Defendants was appropriate due to 
the Flukers’ failure to satisfy § 1997e(a). We believe so.  
                                                    I. 
   We begin our analysis by looking to the PLRA. Under the 
PLRA,  “[n]o  action  shall  be  brought  with  respect  to  prison 
conditions  …  by  a  prisoner  confined  in  any  jail,  prison,  or 
other correctional facility until such administrative remedies 
                                                 
Roy did not submit a grievance or complaint to the Center regarding any 
aspect of the June 14, 2011 incident before Roy was transferred from the 
Center to a new prisoner‐housing location on July 9, 2011.  
No. 13‐2247                                                                    7 

as  are  available  are  exhausted.”  42  U.S.C.  §  1997e(a).  This 
means the prisoner must give the prison’s grievance system 
“a  fair  opportunity  to  consider  the  grievance,”  which  re‐
quires  the  complaining  prisoner  to  “compl[y]  with  the  sys‐
tem’s critical procedural rules.” Woodford v. Ngo, 548 U.S. 81, 
95  (2006).  The  Flukers  have  not  challenged  the  district 
court’s  conclusion  that  Roy  did  not  exhaust  his  administra‐
tive  remedies  (or  even  attempt  to)  and  conceded  as  such  in 
their brief, stating that “[i]t was undisputed from the incep‐
tion  of  this  case  that  Roy  Fluker  had  not  exhausted  his  ad‐
ministrative remedies with the Defendants.” There is also no 
evidence that the Center misled Roy or caused his noncom‐
pliance with the administrative remedies.3 Cf. Curtis v. Tim‐
                                                 
3 At oral argument, the Flukers’ counsel suggested that the Defendants’ 

conduct  made  the  Center’s  administrative  remedies  unavailable  to  Roy 
because Roy was in the hospital receiving treatment during much of the 
time  he  was  in  the  Defendants’  custody  after  the  incident  and  the  De‐
fendants  transferred  him  to  a  new  location  shortly  after  he  was  dis‐
charged from the hospital. This contention was not raised or developed 
in the Flukers’ brief, so it is waived. See Puffer v. Allstate Ins. Co., 675 F.3d 
709, 718 (7th Cir. 2012). Nonetheless, this contention is puzzling because 
it is at odds with what the Flukers are asking us to do. They want us to, 
first,  find  that  the  district  court  improperly  addressed  the  merits  on 
summary  judgment  after  concluding  that  dismissal  pursuant  to  § 
1997e(a)  was  appropriate;  and  second,  remand  with  instructions  to  dis‐
miss the case without prejudice. But if we were to determine that the De‐
fendants prevented Roy from exhausting his administrative remedies so 
no remedies were actually “available,” as the Flukers’ counsel suggested, 
that  would  seemingly  result  in  a  conclusion  that  Roy  actually  complied 
(…)  with  the  requirements  of  §  1997e(a),  despite  his  admitted  inaction. 
See Dole v. Chandler, 438 F.3d 804, 809–13 (7th Cir. 2007). The exhaustion 
affirmative defense would not be available to the Defendants in that sit‐
uation, and the Flukers’ desired remedy of “dismissal without prejudice” 
pursuant to § 1997e(a) would likewise be unavailable. We would then be 
                                                                  (continued…) 
8                                                             No. 13‐2247 

berlake,  436 F.3d  709, 711–12  (7th Cir. 2006).  Summary judg‐
ment on the PLRA ground alone was therefore warranted. 
                                                    II.  
     We have held that dismissals under § 1997e(a) for failure 
to  exhaust  must  be  without  prejudice.  See  Ford,  362  F.3d  at 
400–01. This is true even if exhausting administrative reme‐
dies will prove to be impossible, as the Defendants contend 
is  true  here.4  See  id.  (“The  district  court  dismissed  Ford’s  § 
1983  suit  without  prejudice  …  so  that  he  could  exhaust 
whatever  remedies  remain  under  state  practice  and  try 
again.  (If  it  is  too  late  to  pursue  administrative  remedies, 
then  exhaustion  will  prove  impossible  and  §  1997e(a)  will 
permanently  block  litigation.)”  (citing  Pozo  v.  McCaughtry, 
286 F.3d 1022 (7th Cir. 2002))). Thus, to the extent the Flukers 
contend  their  case  should  have  been  dismissed  without 
prejudice  if  it  was  dismissed  solely  on  the  PLRA  ground, 
they  are  correct.  But  that  is  inconsequential  here,  as  is  the 
parties’  dispute  as  to  whether  it  is  still  possible  for  Roy  to 
exhaust his remedies at the Center now that he is no longer 
housed  there.  The  real  concern  is  whether  the  district  court 
had  the  ability  to  address  the  merits  of  the  suit  once  it  de‐
termined that Roy failed to exhaust his remedies. If the dis‐
trict  court  had  that  ability,  there  was  nothing  prohibiting  it 

                                                 
required to affirm on the merits because the Flukers have not challenged 
the lower court’s dismissal on that ground.  
4 The  parties  dispute  whether  the  language  of  the  Center’s  Inmate 
Handbook  prohibits  prisoners  who  are  no  longer  housed  at  the  Center 
from  exhausting  the  grievance  procedures  outlined  in  the  handbook. 
This case does not require us to address or resolve this issue.  
No. 13‐2247                                                            9 

from  dismissing  the  suit  with  prejudice  after  deciding  the 
merits on summary judgment. 
     The Flukers, directing us to Perez v. Wisconsin Department 
of  Corrections,  182  F.3d  532  (7th  Cir.  1999),  contend  the  dis‐
trict  court  was  precluded  from  rendering  a  decision  on  the 
merits  once  the  Defendants  raised  §  1997e(a)  as  an  affirma‐
tive defense and the court chose to grant summary judgment 
on  that  ground.  In  Perez,  we  explained  that  “[f]ailure  to  ex‐
haust  administrative  remedies  does  not  deprive  a  court  of 
jurisdiction.” Id. at 535. A district court can therefore decide 
a  suit  on  the  merits  if  a  defendant  does  not  raise  failure  to 
exhaust as an affirmative defense, even if the defense could 
have  been  asserted.  See  id.  at  536.  Both  parties  agree  with 
that statement. A district court, however,  
        must not proceed to render a substantive deci‐
        sion  until  it  has  first  considered  §  1997e(a).  … 
        Defendants  may  waive  or  forfeit  reliance  on  § 
        1997e(a),  just  as  they  may  waive  or  forfeit  the 
        benefit of a statute of limitations. [But] [w]hen 
        they  assert  their  rights—as  the  defendants  in 
        this case did—then the judge must address the 
        subject immediately.”  
Id.  (emphasis  added).  The  Flukers  argue  that  this  language 
establishes that the district court’s opinion on the merits was 
an  improper  “advisory  opinion.”  See  generally  id.  (“Examin‐
ing  the  merits  first  and  then  ordering  a  case  dismissed  on 
exhaustion  grounds  only  if  the  plaintiff  is  apt  to  prevail  … 
would border on (if it would not transgress) the rule against 
issuing  advisory  opinions.”).  If  their  contention  is  true,  the 
court should not have addressed the merits, the suit should 
have  been  dismissed  without  prejudice,  and  Roy  could  still 
10                                                                   No. 13‐2247 

attempt to exhaust remedies and later re‐file the case.5 Con‐
versely,  the  Defendants  contend  the  district  court  followed 
the quoted language and the requirements of Perez: the court 
first  addressed  the  PLRA  defense,  as  required,  and  then 
moved to the merits of the case.  
    As  an  initial  matter,  our  holding  in  Perez  was  not  that  a 
court  is  always  prohibited  from  addressing  the  merits  of  a 
suit if § 1997e(a) is raised as an affirmative defense. Rather, 
we simply said that § 1997e(a) “can function properly only if 
the judge resolves disputes about its application before turn‐
ing to any other issue in the suit.” Perez, 182 F.3d at 536 (em‐
phasis  added).  The  district  court  below  did  just  that.  And 
nothing  in  Perez,  or  any  other  case  in  this  Circuit  dealing 
with the PLRA or § 1997e(a), prohibits a district court’s pro‐
gression from the PLRA defense to the merits if the situation 
properly calls for it.  
    Here,  the  Defendants’  summary  judgment  motion  was 
fully  briefed  on  the  merits,  and  the  Flukers  had  a  full  and 
fair opportunity to respond to the substance of the motions. 
At the time of dismissal, discovery was closed, and the court 
                                                 
5 The parties agree that the Illinois statute of limitations has passed. The 

Flukers, however, acknowledge that they have an ongoing action in Illi‐
nois  state  court  for  negligent  driving  against  Officer  Matthew  Meehan, 
who was not a party to the case below. Accordingly, the dismissal on the 
merits  of  the  Flukers’  federal  claims  and  their  willful  and  wanton  con‐
duct  state  law  claims  has  not  prevented  them  from  maintaining  a  state 
law  action  based  on  a  lower  negligence  standard.  And  contrary  to  the 
Flukers’ contention at oral argument, res judicata might not apply to that 
claim.  See  Bernstein  v.  Bankert,  702  F.3d  964,  993  (7th  Cir.  2012)  (“[R]es 
judicata only bars an action if there was a final judgment on the  merits 
and both the parties and claims in the two lawsuits are the same.”).  
No. 13‐2247                                                          11 

had a complete factual record and all the information need‐
ed  to  resolve  the  case  on  the  merits.  This  is  different  than 
cases  we  have  encountered  where  the  district  court  did  not 
consider the PLRA defense first or where the parties had not 
yet  completed  discovery  when  judgment  on  the  merits  was 
entered.  Cf.  Burrell  v.  Powers,  431  F.3d  282,  284–85  (7th  Cir. 
2005); Brunnet v. Lappin, 32 Fed. Appx. 766, 766–67 (7th Cir. 
2003) (unpublished).  
     Accordingly,  in  the  interests  of  judicial  economy  and  fi‐
nality, it made perfect sense for the district court to address 
the merits of the case here. See RWJ Mgmt. Co. v. BP Prods. N. 
Am., 672 F.3d 476, 481 (7th Cir. 2012) (“Evaluating considera‐
tions of judicial efficiency and duplication of judicial effort is 
not just a matter of toting up months or motions or the page 
counts  of  judicial  orders.  Rather,  concerns  about  judicial 
economy  have  their  greatest  force  when  significant  federal 
judicial resources have already been expended to decide the 
… claims, or when there is no doubt about how those claims 
should be decided.”). Dismissing the case without prejudice 
on the PLRA ground alone would have put the Defendants 
in  a  holding  pattern,  left  to  wait  on  the  Flukers’  next  move 
without  knowing  if  or  when  the  suit  might  be  reinstated—
this,  after  almost  two  years  of  litigation  and  a  comprehen‐
sive opportunity to address the merits of the case. That situa‐
tion would not have done justice to any of the parties, espe‐
cially considering that the Flukers have not (1) demonstrated 
that  they  possess  additional  information  the  district  court 
did not consider that might support their claims, or (2) even 
challenged  the  propriety  of  the  district  court’s  conclusion. 
They only argue that the district court’s decision was proce‐
durally barred, not that the dismissal on the merits was sub‐
stantively incorrect.  
12                                                        No. 13‐2247 

     We  are  not  alone  in  the  approach  taken  here;  other  Cir‐
cuits have utilized a similar approach. See generally Thorson v. 
Epps, 701 F.3d 444, 445–46 (5th Cir. 2012) cert denied 124 S. Ct. 
53  (2013)  (affirming  a  district  court’s  grant  of  summary 
judgment  on  the  merits  even  though  the  defendant  also  in‐
voked  the  PLRA  exhaustion  defense  in  the  district  court); 
Ramos  v.  Patnaude,  640  F.3d  485,  487–91  (1st  Cir.  2011)  (af‐
firming  the  district  court’s  grant  of  summary  judgment  on 
the  merits  in  favor  of  the  defendant  without  delving  into 
whether  the  district  court’s  alternative  decision  to  dismiss 
the  case  on  §  1997e(a)  grounds  was  proper);  Wishnefsky  v. 
Salameh,  445  Fed.  Appx.  545,  549–50  (3rd  Cir.  2011)  (un‐
published) (affirming on the merits a district court’s grant of 
summary  judgment  in  favor  of  the  defendant  without  ad‐
dressing whether the plaintiff properly exhausted his griev‐
ances); but see Snyder v. Harris, 406 Fed. Appx. 313, 316 (10th 
Cir.  2011)  (unpublished)  (“[E]ven  if  the  district  court  could 
enter a disposition dismissing for lack of exhaustion and al‐
ternatively dismissing because the claim failed on the merits, 
this court should not affirm the merits determination if [the 
plaintiff] in fact failed to exhaust administrative remedies.”). 
This is not surprising given that the primary purpose of re‐
quiring an inmate to exhaust his administrative remedies “is 
to  ‘alert[]  the  state’  to  the  problem  ‘and  invit[e]  corrective 
action.’”  Turley  v.  Rednour,  729  F.3d  645,  649  (7th  Cir.  2013) 
(quoting Jones v. Bock, 549 U.S. 199, 219 (2007) (alterations in 
Turley)). In cases like this, it is doubtful whether the econom‐
ics  and  benefits  of  §  1997e(a)  could  be  recognized.  Roy  has 
long  since  been  transferred  out  of  the  Center  and  into  the 
custody  of  the  federal  prison  system,  and  the  case  has  like‐
wise reached its final destination—a dismissal on the merits. 
Section 1997e(a) helps “reduce the quantity and improve the 
No. 13‐2247                                                                  13 

quality  of  prisoner  suits”  by  providing  prison  officials  with 
the  time  and  opportunity  to  address  and  rectify  any  com‐
plaints  without  the  need  for  court  intervention,  Begolli  v. 
Home  Depot  U.S.A.,  Inc.,  701  F.3d  1158,  1161  (7th  Cir.  2012) 
(quoting  Alexander  v.  Gardner‐Denver  Co.,  415  U.S.  36,  47–49 
(1974)), rather than having a jail matter potentially resolved 
by a fact finder who is unfamiliar with prison practices and 
procedures.  But  the  opportunity  for  that  to  apply  here  has 
passed,  and  it  is  impossible  to  reset  the  case  to  its  starting 
point.  As  such,  to  dismiss  the  case  without  prejudice  now, 
only to provide Roy with an opportunity to exhaust his rem‐
edies (which might not even be possible), would contravene 
the purpose of § 1997e(a).  
    We find no error in the district court’s decision to move 
to the merits after making a determination on the PLRA de‐
fense. The case was ripe for final adjudication at the time of 
judgment,  and  the  district  court  properly  rejected  the 
Flukers’ bid to use § 1997e(a) for their own benefit by having 
the  case  dismissed  without  prejudice.6  And  because  the 
Flukers  have  not  challenged  the  district  court’s  decision  on 


                                                 
6 As a side matter, the Flukers claim that it was somehow unfair for the 

Defendants to raise the § 1997e(a) defense almost a year after they filed 
this suit. It was no secret, however, that in prisoner suits, administrative 
(…) remedies must be exhausted before a prisoner may bring a cause of 
action regarding prison conditions. See 42 U.S.C. § 1997e(a). The Flukers 
knew  that  the  Defendants  could  assert  the  defense  if  they  wanted,  and 
we cannot say that the lower courts erred in allowing the Defendants to 
raise  the  §  1997e(a)  defense  when  they  did,  especially  considering  the 
Flukers concede in their brief that they knew “from the inception of this 
case” that Roy had not complied with the exhaustion requirement. 
14                                                        No. 13‐2247 

the  merits,  that  decision—and  the  corresponding  dismissal 
with prejudice—must stand.  
                                    III. 
   The  Flukers  elucidate  two  additional  arguments  regard‐
ing errors made below; neither is persuasive.  
     The Flukers contend the district court erred under Feder‐
al  Rule  of  Civil  Procedure  41(a)  in  prohibiting  them  from 
voluntarily  dismissing  their  case.  Reviewing  this  ruling  for 
an  abuse  of  discretion,  see  Wojtas  v.  Capital  Guardian  Trust 
Co., 477 F.3d 924, 927 (7th Cir. 2007), we cannot fault the dis‐
trict court for denying the Flukers’ motion. The district court 
explained the factors we outlined in Pace v. Southern Express 
Company,  409  F.2d  331,  334  (7th  Cir.  1969),  that  a  court 
should consider when determining whether a plaintiff’s mo‐
tion to dismiss without prejudice should be granted—i.e., in 
determining  whether  a  defendant  “will  suffer  some  plain 
legal  prejudice  other  than  the  mere  prospect  of  a  second 
lawsuit.”  Stern  v.  Barnett,  452  F.2d  211,  213  (7th  Cir.  1971). 
The court described the time spent throughout the duration 
of  the  case  and  discovery,  the  Flukers’  filing  of  six  motions 
for an extension of time, and the Flukers’ failure to even at‐
tempt to satisfy the § 1997e(a) requirements until late in the 
game. Based on this information, the district court was well 
within  its  discretion  to  deny  the  Flukers’  backdoor  attempt 
to avoid the impending summary judgment decision on the 
merits. See Pace, 409 F.2d at 334–35.  
    The  Flukers  also  challenge  the  district  court’s  denial  of 
their attempt to file a second amended complaint, which we 
also  review  for  an  abuse  of  discretion.  See  Gandhi  v.  Sitara 
Capital  Mgmt.,  LLC,  721  F.3d  865,  868  (7th  Cir.  2013).  Their 
No. 13‐2247                                                        15 

brief, however, does not contain a legal argument as to how 
the judge abused his discretion. They simply argue that they 
“should not have been put in the position of seeking to vol‐
untarily  dismiss”  and  “were  cornered  into  doing  so.”  Any 
argument on this ground is thus waived. See United States v. 
Hassebrock, 663 F.3d 906, 914 (7th Cir. 2011) (explaining that 
“perfunctory  and  undeveloped  arguments,  and  arguments 
that  are  unsupported  by  pertinent  authority,  are  waived” 
(quoting  United  States  v.  Berkowitz,  927  F.2d  1376,  1384  (7th 
Cir. 1991))). 
                           CONCLUSION 
    The district court did not err by addressing the merits of 
the Flukers’ suit after making an initial determination on the 
§  1997e(a)  failure  to  exhaust  defense,  and  the  Flukers  have 
not  challenged  the  district  court’s  granting  of  the  Defend‐
ants’  motion  for  summary  judgment  on  the  merits.  Thus, 
having  considered  all  the  issues  on  appeal,  we  affirm  the 
dismissal of the Flukers’ suit with prejudice.